UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1731


EMMA KATHY LOVE,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:07-cv-00648-JAB-LPA)


Submitted:   January 29, 2015              Decided:   April 3, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason L. Wilson, FOLEY & WILSON PLLC, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Greensboro, North Carolina; Lisa G. Smoller, Special Assistant
United States Attorney, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Emma   Kathy    Love       appeals   the   district    court’s    order

adopting the magistrate judge’s recommendation and upholding the

Commissioner’s    denial    of        Love’s    application      for   disability

insurance benefits.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm.            Love v. Colvin, No.

1:07-cv-00648-JAB-LPA (M.D.N.C. May 22, 2014).                 We dispense with

oral   argument   because       the    facts    and   legal    contentions     are

adequately    presented    in    the    materials     before   this    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2